ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments made to claims 2, 13, 14, 16, and 21 and the cancellation of claims 15 and 20 in the response filed 2/3/21 is acknowledged.
Claims 1-14, 16-19, and 21-27 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 2/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,517,367 AND US 9,950,202 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14, 16-19, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a respiratory mask, comprising: a mask body defining a breathable air zone for a wearer and having one or more inlet ports configured to receive one or more breathing air source components, wherein the mask body further comprises a fluid intake communication component configured to provide fluid communication between an inlet port of the one or more inlet ports and an opening defined within the mask body; and a shut-off valve operable between a closed position and an open position, wherein the shut- off valve comprises a sealing pad configured to block the opening, when the shut-off valve is in the closed position, to prevent fluid communication between the one or more inlet ports and the breathable air zone; wherein the shut-off valve includes an actuator, wherein the shut-off valve forms a seal with the mask body, to prevent airflow through a shut-off valve 
Regarding claims 21 and 22, these claims have been previously allowed as indicated in the Non-Final Rejection mailed 9/3/2020; please refer to this action for specific reasons for allowance.
Regarding independent claim 23, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a respiratory mask, comprising: a mask body defining a breathable air zone for a wearer and having two or more inlet ports configured to receive two or more breathing air source components, wherein the mask body further comprises a fluid intake communication component configured to provide fluid communication between an inlet port of the two or more inlet ports and an opening defined within the mask body; and a shut-off valve operable between a closed position and an open position, the shut-off valve including an actuator and a retainer securing the actuator to the mask body, wherein the shut-off valve comprises a sealing pad configured to block the opening, when the shut-off valve is in the closed position, to prevent fluid communication between the inlet port of the two or more inlet ports and the breathable air zone, and wherein the shut-off valve forms a seal with the mask body, to prevent airflow through a shut-off valve opening defined by the mask body, in both the closed and open positions of the shut-off valve; wherein the retainer includes a rim defining a surface facing the actuator and defining a plane perpendicular to movement of the actuator, the actuator defining a span that includes at least a portion of an outer surface of the actuator exposed to user engagement on a first side of the plane in the open position of the shut-off valve and exposed to user engagement on a second side of the plane in the closed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786